EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 I hereby certify that, to the best of my knowledge, the quarterly report on Form 10-Q of Marine Exploration, Inc. for the period ending December 31, 2010: (1) complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material aspects, the financial condition and results of operations of Marine Exploration, Inc. /s/ Mark Goldberg Mark Goldberg Chief Executive Officer February 12, 2010 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to Marine Exploration, Inc. and will be retained by Marine Exploration, Inc. and furnished to the Securities and Exchange Commission upon request.
